Cynar, P.J.
(dissenting). I most respectfully dissent from the majority’s conclusion that the evidence presented at trial was insufficient as a matter of law to permit a rational trier of fact to find beyond a reasonable doubt that defendant was operating his vehicle at an immoderate rate of speed.
There is no dispute that under the negligent homicide statute criminal liability may be imposed when death results from the operation of a vehicle (1) at an immoderate rate of speed or (2) in a negligent manner.
Officer Walker, upon arriving at the scene of the accident, approached the defendant, whereupon the defendant offered, without being asked, that he had been going forty-five miles per hour through the intersection. Officer Walker testified that the speed limit was thirty or thirty-five miles per hour. Further, concerning the traffic lights at the intersection, the officer stated that the light is green at the same time for both the eastbound and westbound traffic until the green arrow for the westbound traffic comes on, at which time the eastbound traffic has the red signal.
In denying defendant’s motion for a directed verdict, the court noted that defendant was both speeding and going against the red light.
In finding defendant guilty, the court found defendant was operating his vehicle at an immod*615erate rate of speed of forty-five miles per hour coming through the intersection. The court also stated that, regardless of whether the light was red or green, it was an immoderate rate of speed, constituting negligence.
I would affirm.